On March 22, 1994, respondent Robert A. Griffey was disbarred by the Missouri Supreme Court in Case No. 75473. The court found that respondent had violated Missouri Supreme Court Rule 4, the Rules of Professional Conduct, as follows: 1.3, failing to provide competent representation; 1.4, failing to keep his client reasonably informed; 1.15(a), fading to safeguard his client’s property; 1.15(b), failing to give prompt notice to his client or a third person upon receiving money or property belonging to that person; and 8.4, committing a criminal act, dishonesty, fraud, deceit or misrepresentation, or acts detrimental to the administration of justice.
The Missouri Supreme Court found respondent’s conduct to be willful, deliberate, and “plainly dishonest and deceitful.” The court stated:
“The question remaining is, what is the appropriate sanction? In this case, Mr. Griffey deceived and defrauded his clients by failing to safeguard their funds and by acting to deceive and thereby deprive his clients of money belonging to them. Where conversion of a client’s money is involved, disbarment is the appropriate remedy. See Matter of Mendel, 693 S.W.2d 76 (Mo. banc 1985). Even an unintentional mishandling of client funds by an attorney can justify disbarment. See In re Williams, 711 S.W.2d 518, 522 (Mo. banc 1986).”
In a letter dated April 3, 1994, to the Disciplinary Administrator’s office, respondent voluntarily surrendered his license to practice law in the State of Kansas.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert A. Griffey be and he is hereby disbarred from the practice of law in the State of Kansas, and his license and privilege to practice law are hereby revoked.
*198Effective this 20th day of April, 1994.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert A. Griffey from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).